Name: Commission Regulation (EC) No 794/94 of 8 April 1994 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  agricultural policy;  foodstuff;  economic analysis
 Date Published: nan

 Avis juridique important|31994R0794Commission Regulation (EC) No 794/94 of 8 April 1994 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty Official Journal L 092 , 09/04/1994 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 56 P. 0273 Swedish special edition: Chapter 3 Volume 56 P. 0273 COMMISSION REGULATION (EC) No 794/94 of 8 April 1994 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof,Whereas Commission Regulation (EEC) No 2551/93 (3) amending Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EC) No 779/94 (5), contains the combined nomenclature currently in force;Whereas certain code numbers and certain descriptions in the Annex to Council Regulation (EEC) No 827/68 (6), as last amended by Regulation (EEC) No 2430/93 (7), no longer correspond to those in the combined nomenclature;Whereas powder and flakes of bananas falling within CN code 1106 30 10 were incorporated into the common organization of the market in bananas instituted by Council Regulation (EEC) No 404/93 (8), as amended by Commission Regulation (EC) No 3518/93 (9);Whereas the Annex to Regulation (EEC) No 827/68 should be adapted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 827/68 is hereby amended as follows:1. the code numbers and descriptions corresponding to CN codes 0408 and 1106 30 are replaced by those set out in the Annex hereto;2. CN codes '2206 00 91 to 2206 00 99` are replaced by '2206 00 31 to 2206 00 89`;3. CN code 'ex 2309 90 99` is replaced by CN codes 'ex 2309 90 93 and ex 2309 90 98`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 34, 9. 2. 1979, p. 2.(2) OJ No L 312, 27. 10. 1989, p. 5.(3) OJ No L 241, 27. 9. 1993, p. 1.(4) OJ No L 256, 7. 9. 1987, p. 1.(5) OJ No L 91, 8. 4. 1994, p. 12.(6) OJ No L 151, 30. 6. 1968, p. 16.(7) OJ No L 223, 2. 9. 1993, p. 9.(8) OJ No L 47, 25. 2. 1993, p. 1.(9) OJ No L 320, 22. 12. 1993, p. 15.ANNEX >TABLE>